Citation Nr: 0810451	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  89-44 380	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
residuals of a gunshot wound (GSW) to the right thigh, for 
the period prior to August 5, 1999 (from September 20, 1983, 
through August 4, 1999).

2.  Entitlement to special monthly compensation (SMC), 
pursuant to 38 U.S.C.A. § 1114(s), for the period between 
April 21, 1970 and March 1, 1984.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from various rating actions of the 
RO in Boston, Massachusetts, and the RO in St. Paul, 
Minnesota.  The veteran currently resides within the 
jurisdiction of the RO in New York, New York RO, and the 
appeal was most recently certified to the Board by that RO.

The veteran testified in support of his claims during RO 
hearings in October 1988, October 1990 and March 1996; 
transcripts of these hearings are of record.

In March 1998, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) in Washington, DC.  
During that hearing, the veteran confirmed that he no longer 
wanted to be represented in his appeal.

In March 1999, the Board remanded to the RO the veteran's 
claims for a higher rating for GSW residuals of the right 
lower extremity and for SMC. In its remand, the Board noted 
that the veteran had filed a NOD as to the propriety of the 
ratings assigned for the GSW residuals of the right lower 
extremity assigned in a November 1970 rating decision; 
however, the RO had never provided him with a statement of 
the case (SOC) addressing those issues.  The RO was 
instructed to issue an SOC addressing the issues of the 
propriety of the ratings for the GSW residuals and 
psychiatric disability, based on rating criteria in effect in 
November 1970 and the evidence of record at that time.  The 
RO issued the SOC in October 2002 and informed the veteran 
that if he wished to continue his appeal on those issues, he 
had to file a formal appeal.  The veteran did not file a 
substantive appeal; as such, the Board determined that the 
issue involving a higher rating for GSW residuals of the 
right lower extremity since 1970 was not on appeal.

In February 2002, the veteran again testified during a 
hearing before the undersigned VLJ in Washington, DC.  

In a May 2002 remand, the Board noted that the issues listed 
on the title page of this action, which had been remanded to 
the RO in March 1999, had not yet been returned to the Board.

Subsequently, the RO assigned an 80 percent rating for the 
service-connected residuals of a GSW to the right thigh, 
effective August 5, 1999, and denied the claim for SMC 
pursuant to 38 U.S.C.A. § 1114(s) for the period between 
April 21, 1970, and March 1, 1984.  Thereafter, the  RO 
returned the matters the Board.

In  December 2003  decision, the Board denied all of the 
claims on appeal, which the veteran, in turn, appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2005 Order, the Court granted a  joint motion 
filed by counsel for both parties, setting aside those 
portions of the  Board's decision that (1)  failed to address 
the issue of whether the appellant was entitled to a rating 
in excess of 60 percent for service-connected residuals of a 
GSW to the right thigh, for the period prior to August 5, 
1999, despite the fact that the issue of an increased rating 
was pending before the Board; and (2) determined that the 
appellant was not entitled to an award of SMC pursuant to 38 
U.S.C.A. § 1114(s) for the period between April 21, 1970, and 
March 1, 1984.  The Court remanded these matters to Board for 
further proceedings.  [Parenthetically, the Board notes that 
the other matters on appeal addressed in the December 2003 
Board decision were deemed abandoned and dismissed by the 
Court}.

In May 2005, the veteran appointed the Veterans Service 
Organization listed on the title page of this action to 
represent him before the Board.  The Board recognizes the 
change in representation.

In April 2006, the veteran submitted directly to the Board 
additional medical evidence with a waiver of initial RO 
consideration.  The additional evidence consists of a June 
2005 Social Security Administration (SSA) decision in which 
the SSA Judge granted the veteran's claim for disability 
benefits.

In July 2006, the Board remanded the matters remaining on 
appeal to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for additional development consistent with 
the joint motion.  After accomplishing further action, the 
AMC denied each claim (as reflected in a September 2007 
supplemental SOC (SSOC)), and returned these matters to the 
Board for further appellate consideration.
  
For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

In an August 2007 statement, the veteran's representative 
requested a hearing before the equivalent of a local hearing 
officer at the AMC or the New York RO, and a Board hearing.  

Pursuant to 38 C.F.R. §§ 3.103(b)(2) and 20.700 (2006), a 
hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  See 
also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically 
to hearings before the Board).  However, the AMC has no 
authority to hold hearings.  Since the RO schedules RO 
hearings and video conference hearings and hearings before a 
Veterans Law Judge held at the RO (Travel Board), a remand of 
these matters to the RO is warranted.  

If, after an RO hearing is held or the veteran fails to 
appear, and any benefit sought on appeal continues to be 
denied, the RO should clarify whether the veteran still wants 
a Board hearing and, if so, what type (a hearing in 
Washington, DC or a video conference or a Travel Board 
hearing at the RO) .  If the veteran wants either a video 
conference or a Travel Board hearing, the RO should take 
appropriate action to schedule such a hearing.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should schedule the veteran 
for a hearing before RO personnel.   The 
RO should notify the veteran and his 
representative of the date and time of 
the hearing, and should associate a copy 
of such notice with the claims file.  

2.  After the RO hearing is held or the 
veteran fails to appear, the RO should 
readjudicate the matters remaining on 
appeal in light of all evidence (to 
include any  additional RO hearing 
transcript and all evidence received 
since the September 2007 SSOC) and legal 
authority.

3.  If any benefit sought on appeal 
remains denied, the RO clarify with the 
veteran whether he still desires a Board 
hearing and, if so, what type.  

If the veteran wants either a video 
conference or a Travel Board hearing, 
the RO should schedule such hearing 
before a Veterans Law Judge, at the RO, 
pursuant to the August 2007 request.  
The RO should notify the veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2007).After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

If the veteran desires a Board hearing 
in Washington, DC, or no longer desires 
any Board hearing, a signed writing to 
that effect should be placed in the 
claims file, and the claims file should 
be returned to the Board.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims  remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

